Case 1:18-cr-00549-CMA-GPG Document 53 Filed 10/06/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 18-cr-00549-CMA-GPG

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  OSCAR JOSHUA RODRIGUEZ,

         Defendant.


   ORDER ADOPTING AND AFFIRMING DECEMBER 18, 2019 RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #34). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Indictment which

  charging a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii); Count Three of the

  Indictment, charging a violation of 18 U.S.C. §§(c)91)(A)(i); and Count Five of the

  Indictment, charging a violation of U.S.C. §§1326(a), (b)(1). The Court also notes that

  Defendant consented to Magistrate Judge Gallagher advising him with regard to his

  Constitutional rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal

  Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on December

  18, 2019, at which time he appropriately advised the Defendant of his rights and made

  inquiry as to the Defendant’s understanding of the charges, the terms of the plea


                                              1
Case 1:18-cr-00549-CMA-GPG Document 53 Filed 10/06/20 USDC Colorado Page 2 of 2




  agreement, the voluntariness of his plea, and of the consequences of pleading guilty.

  Based on that hearing Magistrate Judge Gallagher recommended that the District Court

  Judge accept Defendant's plea of guilty to Counts One, Three, and Five of the

  Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.      Court Exhibits 1 and 2 are accepted and admitted.

        2.      The plea as made in open court on December 18, 2019 is accepted and
                the Defendant is adjudged guilty of violation of 21 U.S.C. §§ 841(a)(1) and
                (b)(1)(A)(viii); 18 U.S.C. §§(c)91)(A)(i); and U.S.C. §§1326(a), (b)(1).


        DATED: October 6, 2020


                                    BY THE COURT:


                                    ___________________________________
                                    CHRISTINE M. ARGUELLO
                                    United States District Judge




                                              2
